DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 13, 15-17, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (20170269215).
Referring to claims 1, 21, and 23, Hall shows an optical sensing system and apparatus comprising (see abstract): a light output part configured to emit light (see figure 11 Ref 161); and
a sensing part configured to sense light emitted from the light output part and reflected from an object (see figure 13),
wherein the sensing part comprises:
a photodetector (see figure 13 Ref 163); and
an active optical device disposed on an optical path between the photodetector and the object (see figure 13 Ref 165),

Referring to claim 2, Hall shows the light output part comprises a laser and the light emitted from the light output part comprises a laser beam (see paragraph 77).
Referring to claim 3, Hall shows a refractive-index change layer having a refractive index which is changeable by application of electrical signal (see paragraph 80-81 note the index of refraction is changed based on transmission and reception of the signal and note paragraph 79 includes a controller communicating with the active optical element via control signal 167); and
an electrode member electrically connected to the refractive-index change layer (this is inherent with the electrical control signal as shown in figure 11 and 12 Ref 167).
Referring to claim 4, Hall shows the refractive-index change layer comprises an electro-optic material (see paragraph 79-81). 
Referring to claim 13, Hall shows the active optical device has a size greater than a size of the photodetector (see figure 12).
Referring to claim 15, Hall shows comprising a lens system, having positive refractive power, disposed on an optical path between the active optical device and the object (see figure 5).
Referring to claim 16, Hall shows the light output part comprises a beam steering device configured to steer the laser beam (see paragraph 107).
Referring to claim 17, Hall teaches the light output part is configured to simultaneously emit a plurality of laser beams (see paragraph 50).

a light detection and ranging device;
a three-dimensional (3D) image acquiring device;
a 3D sensor; and
a depth sensor (see abstract also see paragraph 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (20170269215) in view of Cicchiello (20060119928).
Referring to claim 5, Hall fails to show the refractive-index change layer comprises at least one material selected from a group consisting of liquid crystal, potassium tantalate niobate (KTN), lead zirconate titanate (PZT), LiNb03, LiTa03 and NbOx. 
	Cicchiello shows a similar active optical element that includes a refractive index change layer that is a liquid crystal layer (see abstract also see paragraph 10).  It would have been obvious to include the liquid crystal layer in the active optical element as shown by Cicchiello because this is an extremely well known active optical element that 
	Referring to claim 6, the combination of Hall and Cicchiello shows the electrode member comprises a first electrode and a second electrode spaced apart from the first electrode, wherein the refractive-index change layer is disposed between the first electrode and the second electrode (see figure 9 note the electrodes Ref 12 and 14, also see the potassium tantalite niobate layers Ref 16).
	Referring to claim 7, the combination of Hall and Cicchiello shows the first electrode is in contact a first end of the refractive-index change layer (see figure 9 Ref 12), the second electrode is in contact with a second end of the refractive-index change layer (see figure 9 Ref 14), and the first end and the second end are spaced apart in a direction parallel to an incident surface of the refractive-index change layer (see figure 9 note the relationship of Ref 12 to 14).
	Referring to claim 8, the combination of Hall and Cicchiello shows the first electrode and the second electrode are in contact with two surfaces of the refractive-index change layer, wherein the two surfaces are spaced apart in a direction perpendicular to an incident surface of the refractive-index change layer (see figure 9 note electrodes 12 and 14 in contact with two surfaces Ref 16 that are spaced apart also see paragraph 34-35).
	Referring to claim 9, the combination of Hall and Cicchiello shows the first electrode is provided at an incident surface of the refractive-index change layer, and the 
	Referring to claim 10, the combination of Hall and Cicchiello shows at least one of the first electrode and the second electrode comprises an array of a plurality of electrode elements (see paragraph 31).
	Referring to claim 11, the combination of Hall and Cicchiello shows the refractive-index change layer comprises a plurality of unit regions (see the regions next to each individual electrode in the array of electrodes as shown in figure 9),
wherein the electrode member comprises a plurality of electrode elements respectively corresponding to the plurality of unit regions (see the array of electrodes as shown in figure 9 Ref 12 and 14 also see paragraph 31).  It would have been obvious to include the array of electrodes and the plurality of regions associated with each electrode because this allows for individual control of each portion of the active optical element to focus on the entire portion of the photodetector as shown by Hall in figure 12. 
Referring to claim 12, Hall fails to show but Cicchiello shows the active optical device comprises a plurality of unit regions,
wherein the optical sensing system is configured to individually control an optical characteristic of each of the plurality of unit regions (see figure 9 note Ref 12 and 14 include an array of electrodes for controlling the region of the active optical elements 
Referring to claim 18, the combination of Hall and the active element of Cicchiello shows the optical sensing system comprises a plurality of active optical devices (see the layers Ref 16 in figure 9),
wherein the plurality of active optical devices are sequentially arranged on the optical path between the photodetector and the object (see figure 9 note light passing through Ref 10 on either side then passes through both Ref 16’s and then out Ref 10 on the other side).  It would have been obvious to include the plural active optical devices as shown by Cicchiello because this allows for greater control of light passing through the active optical element.  
Referring to claim 19, the combination of Hall and Cicchiello shows the plurality of active optical devices comprise a first active optical device and a second active optical device,
wherein the first active optical device comprises a first active layer, and the second active optical device comprises a second active layer (see figure 9 note the two layers of 16 shown in figure 9).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (20170269215). 
	Referring to claim 14, while Hall is silent to the exact ratio of the size of the active optical element to the size of the photodetector one or ordinary skill in the art would realize that the active optical device that is at least 1.5 times greater than the size of the photodetector would have been obvious and adds no new or unexpected results.  
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (20170269215) in view of Keller (20170214839).
	Referring to claim 20, Hall fails to show a bi-axial structure.  Keller shows a similar device including an active optical element that includes a bi-axial structure (see figure 1).  It would have been obvious to include the bi-axial structure because this is extremely well known and includes no new or unexpected results.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645